
	

113 S2226 IS: WaterSense Efficiency, Conservation, and Adaptation Act of 2014
U.S. Senate
2014-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2226
		IN THE SENATE OF THE UNITED STATES
		
			April 9, 2014
			Mr. Udall of New Mexico introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To establish a WaterSense program within the Environmental Protection
		Agency.
	
	
		1.Short title
			This Act may be cited as the
		  WaterSense Efficiency, Conservation, and Adaptation Act of 2014.2.Water efficiency,
		conservation, and adaptation(a)FindingsCongress
		finds that—
				(1)(A)human-induced climate
		change is affecting the natural water cycle, decreasing precipitation levels in
		the West, especially the Southwest, and making droughts and floods more
		frequent and more intense;
					(B)declining precipitation levels will
		severely impact water supplies in Southwestern States; and
					(C)a sharp increase in the number of days
		with very heavy precipitation throughout the Northeast and the Midwest will
		stress aging water infrastructure;
					(2)changes in the
		water cycle caused by climate disruptions will adversely affect water
		infrastructure, energy production and use, human health, transportation,
		agriculture, and ecosystems, while also aggravating water disputes across the
		United States;
				(3)(A)the Colorado River,
		which supplies water for more than 30,000,000 people, is experiencing the worst
		drought in more than 100 years of recordkeeping; and
					(B)the primary reservoirs of the Colorado
		River Basin and Lakes Mead and Powell have lost nearly half of the storage
		waters of the reservoirs and Lakes, and clean hydropower generated from Hoover
		Dam risks reduction if the extended drought persists;
					(4)States and local
		governments and water utilities can begin to address the challenges described
		in this subsection by providing incentives for water efficiency and
		conservation, while also planning and investing in infrastructure to adapt to
		the impacts of climate change, particularly those impacts already affecting the
		United States;
				(5)residential water
		demand can be reduced by 25 to 40 percent using existing, cost-effective
		technologies that also can reduce the water bills of consumers by hundreds of
		dollars per year; and
				(6)water and energy
		use are inseparable activities, and supplying and treating water consumes
		around 4 percent of the electricity of the United States, and electricity makes
		up 75 percent of the cost of processing and delivering municipal water.
				(b)Definition of
		AdministratorIn this
		Act, the term Administrator means the Administrator of the
		Environmental Protection Agency.
			(c)WaterSense
				(1)In
		generalThere is established within the Environmental Protection
		Agency a WaterSense program to identify and promote water efficient products,
		buildings, landscapes, facilities, processes, and services so as—
					(A)to reduce water
		use;
					(B)to reduce the
		strain on water, wastewater, and stormwater infrastructure;
					(C)to conserve
		energy used to pump, heat, transport, and treat water; and
					(D)to preserve water
		resources for future generations, through voluntary labeling of, or other forms
		of communications about, products, buildings, landscapes, facilities,
		processes, and services that meet the highest water efficiency and performance
		criteria.
					(2)DutiesThe
		Administrator shall—
					(A)establish—
						(i)a
		WaterSense label to be used for certain items; and
						(ii)the
		procedure by which an item may be certified to display the WaterSense
		label;
						(B)promote
		WaterSense-labeled products, buildings, landscapes, facilities, processes, and
		services in the market place as the preferred technologies and services
		for—
						(i)reducing water
		use; and
						(ii)ensuring product
		and service performance;
						(C)work to enhance
		public awareness of the WaterSense label through public outreach, education,
		and other means;
					(D)preserve the
		integrity of the WaterSense label by—
						(i)establishing and
		maintaining performance criteria so that products, buildings, landscapes,
		facilities, processes, and services labeled with the WaterSense label perform
		as well or better than less water-efficient counterparts;
						(ii)overseeing
		WaterSense certifications made by third parties;
						(iii)conducting
		reviews of the use of the WaterSense label in the marketplace and taking
		corrective action in any case in which misuse of the label is identified;
		and
						(iv)carrying out
		such other measures as the Administrator determines to be appropriate;
						(E)regularly review
		and, if appropriate, update WaterSense criteria for categories of products,
		buildings, landscapes, facilities, processes, and services, at least once every
		4 years;
					(F)to the maximum
		extent practicable, regularly estimate and make available to the public the
		production and relative market shares of, and the savings of water, energy, and
		capital costs of water, wastewater, and stormwater infrastructure attributable
		to the use of WaterSense-labeled products, buildings, landscapes, facilities,
		processes, and services, at least annually;
					(G)solicit comments
		from interested parties and the public prior to establishing or revising a
		WaterSense category, specification, installation criterion, or other criterion
		(or prior to effective dates for any such category, specification, installation
		criterion, or other criterion);
					(H)provide
		reasonable notice to interested parties and the public of any changes
		(including effective dates), on the adoption of a new or revised category,
		specification, installation criterion, or other criterion, along with—
						(i)an
		explanation of the changes; and
						(ii)as
		appropriate, responses to comments submitted by interested parties and the
		public;
						(I)provide
		appropriate lead time (as determined by the Administrator) prior to the
		applicable effective date for a new or significant revision to a category,
		specification, installation criterion, or other criterion, taking into account
		the timing requirements of the manufacturing, marketing, training, and
		distribution process for the specific product, building and landscape, or
		service category addressed;
					(J)identify and, if
		appropriate, implement other voluntary approaches in commercial, institutional,
		residential, industrial, and municipal sectors to encourage recycling and reuse
		technologies to improve water efficiency or lower water use; and
					(K)if appropriate,
		apply the WaterSense label to water-using products that are labeled by the
		Energy Star program implemented by the Administrator and the Secretary of
		Energy.
					(3)Authorization
		of appropriationsThere are authorized to be appropriated to
		carry out this subsection—
					(A)$7,500,000 for
		fiscal year 2015;
					(B)$10,000,000 for
		fiscal year 2016;
					(C)$20,000,000 for
		fiscal year 2017;
					(D)$50,000,000 for
		fiscal year 2018; and
					(E)for each
		subsequent fiscal year, the applicable amount for the preceding fiscal year, as
		adjusted to reflect changes for the 12-month period ending the preceding
		November 30 in the Consumer Price Index for All Urban Consumers published by
		the Bureau of Labor Statistics of the Department of Labor.
					(d)State
		residential water efficiency and conservation incentives program
				(1)DefinitionsIn
		this subsection:
					(A)Eligible
		entityThe term eligible entity means a State
		government, local or county government, tribal government, wastewater or
		sewerage utility, municipal water authority, energy utility, water utility, or
		nonprofit organization that meets the requirements of paragraph (2).
					(B)Incentive
		programThe term incentive program means a program
		for administering financial incentives for consumer purchase and installation
		of water-efficient products, buildings (including new water-efficient homes),
		landscapes, processes, or services described in paragraph (2)(A).
					(C)Residential
		water-efficient product, building, landscape, process, or service
						(i)In
		generalThe term residential water-efficient product,
		building, landscape, process, or service means a product, building,
		landscape, process, or service for a residence or its landscape that is rated
		for water efficiency and performance—
							(I)by
		the WaterSense program; or
							(II)if
		a WaterSense specification does not exist, by the Energy Star program or an
		incentive program approved by the Administrator.
							(ii)InclusionsThe
		term residential water-efficient product, building, landscape, process,
		or service includes—
							(I)faucets;
							(II)irrigation
		technologies and services;
							(III)point-of-use
		water treatment devices;
							(IV)reuse and
		recycling technologies;
							(V)toilets;
							(VI)clothes
		washers;
							(VII)dishwashers;
							(VIII)showerheads;
							(IX)xeriscaping and
		other landscape conversions that replace irrigated turf; and
							(X)new
		water efficient homes certified under the WaterSense program.
							(D)WaterSense
		programThe term WaterSense program means the
		program established by subsection (c).
					(2)Eligible
		entitiesAn entity shall be eligible to receive an allocation
		under paragraph (3) if the entity—
					(A)establishes (or
		has established) an incentive program to provide financial incentives to
		residential consumers for the purchase of residential water-efficient products,
		buildings, landscapes, processes, or services;
					(B)submits an
		application for the allocation at such time, in such form, and containing such
		information as the Administrator may require; and
					(C)provides
		assurances satisfactory to the Administrator that the entity will use the
		allocation to supplement, but not supplant, funds made available to carry out
		the incentive program.
					(3)Amount of
		allocationsFor each fiscal year, the Administrator shall
		determine the amount to allocate to each eligible entity to carry out paragraph
		(4), taking into consideration—
					(A)the population
		served by the eligible entity during the most recent calendar year for which
		data are available;
					(B)the targeted
		population of the incentive program of the eligible entity, such as general
		households, low-income households, or first-time homeowners, and the probable
		effectiveness of the incentive program for that population;
					(C)for existing
		programs, the effectiveness of the program in encouraging the adoption of
		water-efficient products, buildings, landscapes, facilities, processes, and
		services;
					(D)any allocation to
		the eligible entity for a preceding fiscal year that remains unused; and
					(E)the per capita
		water demand of the population served by the eligible entity during the most
		recent calendar year for which data are available and the accessibility of
		water supplies to the eligible entity.
					(4)Use of
		allocated fundsFunds allocated to an eligible entity under
		paragraph (3) may be used to pay up to 50 percent of the cost of establishing
		and carrying out an incentive program.
				(5)Fixture
		recyclingEligible entities are encouraged to promote or
		implement fixture recycling programs to manage the disposal of older fixtures
		replaced due to the incentive program under this subsection.
				(6)Issuance of
		incentives
					(A)In
		generalFinancial incentives may be provided to residential
		consumers that meet the requirements of the applicable incentive
		program.
					(B)Manner of
		issuanceAn eligible entity may—
						(i)issue
		all financial incentives directly to residential consumers; or
						(ii)with
		approval of the Administrator, delegate all or part of financial incentive
		administration to other organizations, including local governments, municipal
		water authorities, water utilities, and nonprofit organizations.
						(C)AmountThe
		amount of a financial incentive shall be determined by the eligible entity,
		taking into consideration—
						(i)the
		amount of any Federal or State tax incentive available for the purchase of the
		residential water-efficient product or service;
						(ii)the
		amount necessary to change consumer behavior to purchase water-efficient
		products and services; and
						(iii)the
		consumer expenditures for onsite preparation, assembly, and original
		installation of the product.
						(7)Authorization
		of appropriationsThere are authorized to be appropriated to the
		Administrator to carry out this section—
					(A)$100,000,000 for fiscal year 2015;
					(B)$150,000,000 for fiscal year 2016;
					(C)$200,000,000 for fiscal year 2017;
					(D)$150,000,000 for fiscal year 2018;
					(E)$100,000,000 for
		fiscal year 2019; and
					(F)for each
		subsequent fiscal year, the applicable amount for the preceding fiscal year, as
		adjusted to reflect changes for the 12-month period ending the preceding
		November 30 in the Consumer Price Index for All Urban Consumers published by
		the Bureau of Labor Statistics of the Department of Labor.
					(e)Blue bank for
		water system mitigation and adaptation
				(1)DefinitionsIn
		this subsection:
					(A)Abrupt climate
		changeThe term abrupt climate change means a
		large-scale change in the climate system that—
						(i)takes
		place over a few decades or less;
						(ii)persists (or is
		anticipated to persist) for at least a few decades; and
						(iii)causes
		substantial disruptions in human and natural systems.
						(B)Owner or
		operator
						(i)In
		generalThe term owner or operator means a person
		(including a regional, State, local, municipal, or private entity) that owns or
		operates a water system.
						(ii)InclusionThe
		term owner or operator includes a non-Federal entity that has
		operational responsibilities for a federally owned water system.
						(C)Water
		systemThe term water system means—
						(i)a
		community water system (as defined in section 1401 of the Safe Drinking Water
		Act (42 U.S.C. 300f));
						(ii)a
		publicly owned treatment works (as defined in section 212 of the Federal Water
		Pollution Control Act (33 U.S.C. 1292)), including a municipal separate storm
		sewer system;
						(iii)a
		decentralized wastewater treatment system for domestic sewage;
						(iv)a
		groundwater storage and replenishment system; or
						(v)a
		system for transport and delivery of water for irrigation or
		conservation.
						(2)GrantsBeginning
		in fiscal year 2015, the Administrator shall make grants to owners or operators
		of water systems to address any ongoing or forecasted (based on the best
		available research and data) climate-related impact on the water quality or
		quantity of a region of the United States, for the purposes of mitigating or
		adapting to the impacts of climate change.
				(3)Eligible
		usesIn carrying out this subsection, the Administrator shall
		make grants to assist in the planning, design, construction, implementation, or
		maintenance of any program or project to increase the resilience of a water
		system to climate change by—
					(A)conserving water
		or enhancing water use efficiency, including through the use of water metering
		to measure the effectiveness of a water efficiency program;
					(B)modifying or
		relocating existing water system infrastructure made or projected to be made
		inoperable by climate change impacts;
					(C)preserving or
		improving water quality, including through measures to manage, reduce, treat,
		or reuse municipal stormwater, wastewater, or drinking water;
					(D)investigating,
		designing, or constructing groundwater remediation, recycled water, or
		desalination facilities or systems;
					(E)enhancing water
		management by increasing watershed preservation and protection, such as through
		the use of natural or engineered green infrastructure in the management,
		conveyance, or treatment of water, wastewater, or stormwater;
					(F)enhancing energy
		efficiency or the use and generation of renewable energy in the management,
		conveyance, or treatment of water, wastewater, or stormwater;
					(G)supporting the
		adoption and use of advanced water treatment, water supply management (such as
		reservoir reoperation), or water demand management technologies, projects, or
		processes (such as water reuse and recycling or adaptive conservation pricing)
		that maintain or increase water supply or improve water quality;
					(H)modifying or
		replacing existing systems or constructing new systems for existing communities
		or land currently in agricultural production to improve water availability,
		storage, or conveyance in a manner that—
						(i)promotes more
		efficient use of available water supplies; and
						(ii)does
		not further exacerbate stresses on ecosystems;
						(I)supporting
		practices and projects, such as improved irrigation systems, water banking and
		other forms of water transactions, groundwater recharge, stormwater capture,
		and reuse or recycling of drainage water, to improve water quality or promote
		more efficient water use, including on land currently in agricultural
		production;
					(J)conducting and
		completing studies or assessments to project how climate change may impact the
		future operations and sustainability of water systems; or
					(K)developing and
		implementing mitigation measures to rapidly address impacts on water systems
		most susceptible to abrupt climate change, including those in the Colorado
		River Basin and coastal regions at risk from rising sea levels.
					(4)ApplicationTo
		be eligible to receive a grant from the Administrator under paragraph (2), the
		owner or operator of a water system shall submit to the Administrator an
		application that—
					(A)includes a
		proposal of the program, strategy, or infrastructure improvement to be planned,
		designed, constructed, implemented, or maintained by the water system;
					(B)cites the best
		available research or data that demonstrates—
						(i)the
		risk to the water resources or infrastructure of the water system as a result
		of ongoing or forecasted changes to the hydrological system brought about by
		factors arising from climate change, including rising sea levels and changes in
		precipitation levels; and
						(ii)how
		the proposed program, strategy, or infrastructure improvement would perform
		under the anticipated climate conditions;
						(C)explains how the
		proposed program, strategy, or infrastructure improvement is expected to
		enhance the resiliency of the water system, including source water protection
		for community water systems, to these risks or reduce the direct or indirect
		greenhouse gas emissions of the water system; and
					(D)demonstrates that
		the program, strategy, or infrastructure improvement is—
						(i)consistent with
		any approved State and tribal climate adaptation plan; and
						(ii)not
		inconsistent with any approved natural resources plan.
						(5)Competitive
		process
					(A)In
		generalEach calendar year, the Administrator shall conduct a
		competitive process to select and fund applications under this
		subsection.
					(B)Priority
		requirements and weightingIn carrying out the process, the
		Administrator shall—
						(i)prioritize
		funding of applications that are submitted by the owners or operators of water
		systems that are, based on the best available research and data, at the
		greatest and most immediate risk of facing significant climate-related negative
		impacts on water quality or quantity;
						(ii)in
		selecting among the priority applications determined under clause (i), ensure
		that the final list of applications funded for each year includes a substantial
		number that, to the maximum extent practicable, includes each eligible use
		described in paragraph (3);
						(iii)solicit
		applications from water systems that are—
							(I)located in all
		regions of the United States; and
							(II)facing varying
		risks as a result of climate change; and
							(iv)provide for
		solicitation and consideration of public input in the development of criteria
		used in evaluating applications.
						(6)Cost
		sharing
					(A)Federal
		shareThe Federal share of the cost of any program, strategy, or
		infrastructure improvement that is the subject of a grant awarded by the
		Administrator to a water system under paragraph (2) shall not exceed 50 percent
		of the cost of the program, strategy, and infrastructure improvement.
					(B)Calculation of
		non-Federal shareIn calculating the non-Federal share of the
		cost of a program, strategy, or infrastructure improvement proposed by a water
		system through an application submitted by the water system under paragraph
		(4), the Administrator shall—
						(i)include
		the value of any in-kind services that are integral to the completion of the
		program, strategy, or infrastructure improvement, as determined by the
		Administrator; and
						(ii)not
		include any other amount that the water system receives from a Federal
		agency.
						(7)Labor
		standards
					(A)In
		generalAll laborers and mechanics employed on infrastructure
		improvements funded directly by or assisted in whole or in part by this
		subsection shall be paid wages at rates not less than those prevailing for the
		same type of work on similar construction in the immediate locality, as
		determined by the Secretary of Labor in accordance with subchapter IV of
		chapter 31 of part A of subtitle II of title 40, United States Code.
					(B)Authority and
		functionsWith respect to the labor standards in this paragraph,
		the Secretary of Labor shall have the authority and functions set forth in
		Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and
		section 3145 of title 40, United States Code.
					(8)Regulations
					(A)In
		generalNot later than 1 year after the date of enactment of this
		Act, the Administrator shall promulgate final regulations to carry out this
		subsection.
					(B)Special rule
		for the construction of treatment worksIn carrying out this
		paragraph, the Administrator shall incorporate all relevant and appropriate
		requirements of title VI of the Federal Water Pollution Control Act (33 U.S.C.
		1381 et seq.) applicable to the construction of treatment works that are
		carried out under this subsection.
					(9)Report to
		CongressNot later than 3 years after the date of enactment of
		this Act, and every 3 years thereafter, the Administrator shall submit to the
		Congress a report on progress in implementing this subsection, including
		information on project applications received and funded annually.
				(10)Authorization
		of appropriationsThere are authorized to be appropriated to
		carry out this subsection such sums as are necessary.
				
